Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 18 are pending in the application and have been examined. 
Claims 1 – 18 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent Claim 4 recites the limitation “view project progress” in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim as there is no previous mention of a ‘project’ in the dependent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 10 recite a method for a computerized booking platform. The limitations of using a partner administration interface to store, access, integrate and 
The aforementioned limitations are directed towards management for a booking platform, which, given the broadest reasonable interpretation, may be interpreted as at least any one fundamental economic principles or practices and/or commercial or legal interactions– in this case business management and offer-related practices. This judicial exception is not integrated into a practical application.
In particular, claims 1 and 10 recite additional elements: booking platform, administration interface. These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic computer components. Hence, the aforementioned additional elements amount to no more than limitations which represent mere instructions to apply an exception via a computer. That is, the aforementioned limitations merely invoke the generic components as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception.

Claims 3, 7, & 12-17, also recite additional elements: customer interface, content management system, rules engine, catalog, central reservation system, property management system, customer relationship management profile system, customer loyalty system, and software packages. These additional elements amount to no more than merely executing specialized instructions via generic components to implement the abstract idea. Therefore, claims 3, 7, & 12-17are also ineligible. 
Therefore, dependent claims 2-9 & 11-18, for the same reasons presented above for independent claims 1 & 10, do not recite additional elements that integrate the abstract idea into a practical application and further do not recite significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Moore et al (Pub. No.: US 2008/0140458 A1)
	Regarding Claim 1, Moore et al teaches: 
	A method (See “method” in P: 0001) comprising using a computerized booking platform (See “booking engine” in P: 0010) disposed in communication with a partner administration interface (See “service provider booking interface” in P: 0010 & P: 0013, “…hosting a plurality of dedicated service provider booking interfaces on at least one booking engine…”), said method further comprising: 	
	using said partner administration interface to store, access, integrate and output data and other information regarding a plurality of desired product offerings available on said booking platform. (See P: 0034-0037, “The booking engine may monitor booking entries made in respect of a specific service provider, stores booking entry data and uses that data as a basis for a charging model.” & See P: 0041-0042, “The method preferably includes enabling individual service providers to administer the booking interface provided to the user of the search engine or directory listing. The directory or search engine provider may generate performance metrics for the information of the service provider.” & P: 0058-0061)
	Regarding Claim 2, Moore et al teaches the limitations of claim 1, Moore et al further teaches: 
	The method (See “method” in P: 0001)  of claim 1, further comprising using said partner administration interface to store, access, integrate and output data and other information regarding a plurality of discrete- and related client partner business particulars. (See P: 0034-0037, “The booking engine may monitor booking entries made in respect of a specific service provider, stores booking entry data and uses that data as a basis for a charging model.” & See P: 0041-0042, “The method preferably includes enabling individual service providers to administer the booking interface provided to the 
	Regarding Claim 3, Moore et al teaches the limitations of claim 1, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 1, further comprising using said partner administration interface to interface with a plurality of interactive interface controls used to search, query, select, adjust, change and build booking platform offerings into an ultimate front-end consumer interface. (See P: 0155-0156, “…once verified, the service provider may be able to review and edit existing bookings, using either the list 352 or calendar view 350 screens to add 354 an additional booking, or apply an online mask 356 to deselect timeslots from consideration for online bookings.” & See P: 0164, “…they may select the link which will query the associated booking record in the booking engine…” & See P: 0167, “The Settings Page 1400 is a web page that captures service provider specific operational information… generate a service provider specific booking interface.” & See P: 0176-178.)
	Regarding Claim 5, Moore et al teaches the limitations of claim 1, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 1, further comprising communicating either directly or indirectly with an access feature of the booking platform, thereby enabling a client partner to view associated booking platform documents. (See P: 0155-0156, “If the service provider login is successful, the service provider is then able to access subsequent pages of the booking engine.…once verified, the service provider may be able to review and edit existing bookings, using 
	Regarding Claim 6, Moore et al teaches the limitations of claim 1, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 1, further comprising communicating either directly or indirectly with an analytics feature of the booking platform, thereby enabling the client partner to view site analytics and booking reports. (See P: 0041-0042, “The method preferably includes enabling individual service providers to administer the booking interface provided to the user of the search engine or directory listing. The directory or search engine provider may generate performance metrics for the information of the service provider.” & See P: 0233-0240, “…the Service Providers may also be provided with information by the Directory or Search Engine provider, based on information outlined above which has been captured by the Directory
or Search Engine provider. This would enable the service provider to analyse the extent of the role that the online booking system and method of the present invention has in
their ongoing business…Success (conversion) Rate…Popular services…average lead time for online booking…”)
	Regarding Claim 7, Moore et al teaches the limitations of claim 1, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 1, further comprising communicating either directly or indirectly with various logic and features (See P: 0218, “An underlying business logic module 3602 provides the platform for the booking application described previously. The business logic module interfaces via a connection module 3604 with at least one of a plurality of data stores used by directory listing…”)
 of the booking platform, thereby enabling client partners to access- one or more of a content management system, (See P: 0196, “This ensures that services providers can easily manage their inventory of available times for online booking…”) a rules engine & various user management tools, (See P: 0167-0168, “The Settings Page 1400 is a web page that captures service provider specific operational information… in which a service provider is able to enter their opening and closing business hours... allows service providers to add additional dates on which the service will be unavailable… service provider may also specify how far in advance booking are accepted and when reminders are generated”), a catalog, (See P: 0165, “Where a service provider initially configures or subsequently wishes to modify the categories displayed on their
related booking interface, they may select the categories link from the page they are currently reviewing. The Categories web page 1300 includes two lists displaying service categories currently associated with the service…”) and various customer service features. (See “help” at the bottom of Fig. 18 & P: 0171, “…service providers of all types maximum flexibility to tailor the booking engine to their specific business needs- either online or through conversations with directory or search engine providers or their representative, whilst ensuring a consistent user experience.”)
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (Pub. No.: US 2008/140458 A1) in view of Hasnas et al (Pub. No.: US  2015/0178763 A1) 	
	Regarding Claim 10, Moore et al teaches: 
	A method (See “method” in P: 0001) wherein said method comprises-disposing a computerized booking platform (See “booking engine” in P: 0010) in communication with a partner administration interface (See “service provider booking interface” in P: 0010 & P: 0013, “…hosting a plurality of dedicated service provider booking interfaces on at least one booking engine…”), said method further comprising: 
	using said booking platform to interface with a system in order to store, access, integrate and output data and other information regarding a plurality of desired product offerings. (See P: 0034-0037, “The booking engine may monitor booking entries made in respect of a specific service provider, stores booking entry data and uses that data as a basis for a charging model.” & See P: 0041-0042, “The method preferably includes enabling individual service providers to administer the booking interface provided to the user of the search engine or directory listing. The directory or search engine provider may generate performance metrics for the information of the service provider.” & P: 0058-0061)
method of integrating ancillary inventory and pricing systems. However, with respect to the aforementioned limitation, Hasnas et al teaches a revenue management system that that optimizes revenue via pricing and inventory allocation. (See P: 0043, “Revenue management system: a computerized system that attempts to optimize revenues through continual monitoring of passenger demand, market trends and pricing activity, providing optimum inventory allocation.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the method, of Moore, to include a revenue management system, as taught by Hasnas, in order to take into account more criteria, such as maximizing revenue and minimizing unused capacity, when offering standard travel products to customers. (Hasnas, P: 0006)
	Regarding Claim 11, Moore et al teaches in view of Hasnas et al teaches the limitations of claim 10, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 10, further comprising using said booking platform to interface with a system in order to store, access, integrate and output data and other information regarding a plurality of desired product offerings. (See P: 0034-0037, “The booking engine may monitor booking entries made in respect of a specific service provider, stores booking entry data and uses that data as a basis for a charging model.” & See P: 0041-0042, “The method preferably includes enabling individual service providers to administer the booking interface provided to the user of the search engine or directory listing. The directory or search engine provider may generate performance metrics for the information of the service provider.”)
method of integrating ancillary inventory and pricing systems. However, with respect to the aforementioned limitation, Hasnas et al teaches a revenue management system that that optimizes revenue via pricing and inventory allocation. (See P: 0043, “Revenue management system: a computerized system that attempts to optimize revenues through continual monitoring of passenger demand, market trends and pricing activity, providing optimum inventory allocation.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the method, of Moore, to include a revenue management system, as taught by Hasnas, in order to take into account more criteria, such as maximizing revenue and minimizing unused capacity, when offering standard travel products to customers. (Hasnas, P: 0006)
	Regarding Claim 12, Moore et al teaches in view of Hasnas et al teaches the limitations of claim 10, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 10, further comprising using said booking platform to interface with one or more central reservation systems. (See “booking server” in P: 0068: “a booking server including a booking engine application and a booking database for storing a plurality of dedicated service provider booking interfaces.”)
	Regarding Claim 13, Moore et al teaches in view of Hasnas et al teaches the limitations of claim 10, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 10, further comprising using said booking platform to interface with one or more property management systems. (See Fig. 
	Regarding Claim 14, Moore et al teaches in view of Hasnas et al teaches the limitations of claim 10, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 10, 
	A booking platform. (See “booking engine” in P: 0010)
	However, Moore et al does not teach the following limitations further comprising using said booking platform to interface with one or more customer relationship management profile systems. However, with respect to the aforementioned limitation, Hasnas et al teaches a customer relationship management system. (See “Customer Relationship Management (CRM) component” in P: 0050)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the method, of Moore, to include customer relationship management systems, as taught by Hasnas, in order to improve both the revenue realized from loyalty programs and customer satisfaction. (Hasnas, Abstract)
	Regarding Claim 15, Moore et al teaches in view of Hasnas et al teaches the limitations of claim 10, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 10, 
	A booking platform. (See “booking engine” in P: 0010)
	However, Moore et al does not teach the following limitations further comprising using said booking platform to interface with one or more customer loyalty systems.  
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the method, of Moore, to include customer loyalty systems, as taught by Hasnas, in order to improve both the revenue realized from loyalty programs and customer satisfaction. (Hasnas, Abstract)
	Regarding Claim 18, Moore et al teaches in view of Hasnas et al teaches the limitations of claim 10, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 10, further comprising using said booking platform to interface with one or more digital web integrations, wherein said digital web integrations further comprise one or more of a vendor website and a distributor website. (See 0134-0135, “…the service provider may be provided with a booking link by the search engine or directory listing provider for inclusion in their
website hosted either by the Service Provider or outsourced to a commercial internet service provider. The website may be accessed by a user… A customer may then select a booking link corresponding to their desired bookable service provider (step 206), this selection being made either from the results interface or (if applicable) from the website of the service provider.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (Pub. No.: US 2008/140458 A1) in view of Burton et al (Pub. No.: US 2019/0026106 A1) 
	Regarding Claim 4, Moore et al teaches the limitations of claim 1, Moore et al further teaches: 
 	The method (See “method” in P: 0001) of claim 1,
	A booking platform. (See “booking engine” in P: 0010)
	And requesting help. (See “help” at the bottom of Fig. 18)
	However, Moore et al does not teach the following limitations further comprising using said partner administration interface to interface with a service desk type feature enabling a partner to report issues to a booking platform provider, request new features or deletion of old features, request help and to view project progress. However, with respect to the aforementioned limitation, Burton et al teaches requesting new features, reporting issues, viewing progress. (See P: 0026, “…issue is a request for a new feature…” & P: 0040: “Software issue reports may be designated as open, in progress, or closed, based upon a status of corresponding projects in the project management computer system 12. In some embodiments, each software-issue report may correspond to a respective project…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the method, of Moore, to include service desk type features, as taught by Burton, in order to avoid making planning and managing software development and maintenance difficult improve both the revenue realized from loyalty programs and customer satisfaction. (Burton, P: 0003)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (Pub. No.: US 2008/140458 A1) in view of Vaughan et al (Pub. No.: US 2010/0205018 A1) 	
	Regarding Claim 8, Moore et al teaches the limitations of claim 1, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 1,
	A booking platform. (See “booking engine” in P: 0010)
	However, Moore et al does not teach the following limitations further comprising communicating either directly or indirectly with a booking platform connections feature, thereby enabling client partners to view one or more of available suppliers, sequence diagrams, and supply configurations. 
	However, with respect to the aforementioned limitation, Vaughan et al 
teaches merchant configuration over inventor supply, viewing inventory from a merchant, a relationship diagram regarding inventory. (See P: 0007, & P: 0062, “the travel server 236 of the travel management system 230 is utilized to manage available inventory item queries and inventory item action requests from client computers 232 and suppliers 240. In accordance with this aspect, the travel server 236 acquires rights to various inventory items from one or more suppliers 240” & P: 0064-0065, “FIG. 5 is a block diagram of a three detail level inventory item relationship 500 utilized by the travel server 236 to manage inventory items in accordance with the present invention.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the method, of Moore, to include connections feature regarding available suppliers, such as viewing supply configuration, 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (Pub. No.: US 2008/140458 A1) in view of Eicher et al (Pub. No.: US 2002/0099578 A1) 
	Regarding Claim 9, Moore et al teaches the limitations of claim 1, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 1,
	A booking platform. (See “booking engine” in P: 0010)
	However, Moore et al does not teach the following limitations further comprising communicating either directly or indirectly with a booking platform operations feature, thereby enabling client partners to monitor and alert supply performance.
	However, with respect to the aforementioned limitation, Eicher et al teaches 
monitoring and alert of supply performance. (See P: 0024-0025, “Communications between buyers and suppliers pass through the server system to enable the monitor module and collaboration modules to access communications between the buyer and supplier. Monitoring may be performed by extracting data from business documents passed between buyer and supplier communicated through the server system, such as through the use of a common mark-up language format (e.g., pXML) with tags to indicate important data, terms and conditions, key performance indicators and other information to be extracted. The system may extract terms and conditions from the buyer-supplier engagement, additional key performance indicators and other data and begin to monitor performance relative to the additional information… The system also 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the method, of Moore, to include monitoring and alerting supply performance, as taught by Eicher, in order to efficiently manage performance in networked supply chains. (Eicher, P: 0004)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (Pub. No.: US 2008/140458 A1) in view of Hasnas et al (Pub. No.: US  2015/0178763 A1) further in view of Marcken et al (Pub. No.: US 2008/0167887 A1) 
	Regarding Claim 16, Moore et al teaches in view of Hasnas et al teaches the limitations of claim 10, Moore et al further teaches: 
	The method (See “method” in P: 0001) of claim 10,
	A booking platform. (See “booking engine” in P: 0010)
	Analytic software. (See rejection of claim 6)
	However, Moore et al does not teach the following limitations further comprising using said booking platform to interface with one or more software packages, where said one or more software packages further comprises one or more of a design software package, an analytics software package, and a marketing software package. However, with respect to the aforementioned limitation, Marcken et al teaches software and code for advertising and design. (See P: 0011, “…which the advertisement is affiliated with an enterprise paying the party associated with the web page for permitting the inclusion of a code that enables display of the advertisement... An interface 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the method, of Moore,  
to include software for design and marketing, as taught by Marcken, to avoid displaying 
unnecessary information to a user. (Marcken, P: 0049) 
	Regarding Claim 17, Moore et al teaches in view of Hasnas et al teaches the limitations of claim 10, Moore et al further teaches: 
	The method (See “method” in P: 0001) claim 10, 
	A booking platform. (See “booking engine” in P: 0010)
	However, Moore et al does not teach the following limitations further comprising using said booking platform to interface with one or more distribution applications, wherein said distribution applications further comprise one or more of an internet software package, a television software package, and a voice software package.  However, with respect to the aforementioned limitation, Marcken et al teaches distribution via television (See P: 0280, “…television network…”), internet (See P: 0282, “…over the internet…”), and radio (See P: 0275).
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of Moore, to include distribution application, as taught by Marcken, to encourage more rapid electronic dissemination of information and better targeted advertisements. (Marcken, P: 0275) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
June 10, 2021